--------------------------------------------------------------------------------

Exhibit 10.7


RELEASE AND SEVERANCE AGREMENT


This Release and Severance Agreement (this "Release") is entered into by and
between Mark Stegeman ("Employee") and Turning Point Brands, Inc. ("Turning
Point" and, collectively with its parent(s), subsidiary(ies), and all other
related companies, the "Company").  Employee and Turning Point are referred to
herein as the "Parties."


RECITALS



A.
Employee and Turning Point are parties to an Employment Letter and Agreement,
signed by Employee on November 23, 2015, with an effective date of May 13, 2016
(the "Employment Agreement"), which provides for severance after termination in
certain circumstances, conditioned upon Employee first signing a general release
of claims following termination of Employee's employment, which release becomes
irrevocable in accordance with its terms.




B.
This Release is the contemplated release of claims under the Employment
Agreement, and Employee has had notice of this Release since the Employment
Agreement was executed as a copy was attached thereto (the "Presentation Date").




C.
Employee's employment with the Company ended on March 13, 2018 (the "Separation
Date").




D.
The Parties desire to settle any and all claims that Employee may have against
the Company or any of its current or former employees that are releasable by
law.



AGREEMENT


NOW, THEREFORE, in consideration for the covenants and mutual promises contained
in the Employment Agreement and this Release, the Parties agree as follows:


PART I


For and in consideration of the promises made herein by Employee in Part II and
Part III of this Release, and his performance thereof, the sufficiency of which,
either separately or combined, is hereby acknowledged, Turning Point agrees as
follows:


1.1          Severance Benefits to Employee. In exchange for Employee signing
this Release, complying with its terms, and not revoking this Release, the
Company will pay to Employee the following "Severance Benefits" if, and only if,
(i) Employee signs this Release and returns it to the Company; and (ii) the
seven (7) day revocation period in Part II, Section 2.4 below has expired on or
before the 55th day after Separation Date, and Employee has not exercised his
right to revoke this Release in accordance with Part II, Section 2.4 below:


(a)          Severance Pay – The Company will continue to pay your annual salary
for a period of twelve (12) months. The Severance Pay will be paid to you
incrementally, in accordance with the Company’s regular payroll cycle, with the
first such payment beginning on the 60th day following your Separation Date, and
the first such payment will include all accrued amounts during the 60-day period
from your Separation Date until the 60th day following your Separation date.



--------------------------------------------------------------------------------

(b)          Severance bonus – The Company will also pay you a severance bonus
equal to the average of the annual cash bonuses received by you for the 24
months prior to your Separation Date. The Severance Bonus will be paid in two
equal installments – the first installment on the later of (i) when all other
Company annual bonuses, if awarded, are next paid, or, if not awarded, when such
bonuses would have next been paid in April of the year following the year of
services, and (ii) the 60th day following your Separation Date, and the second
installment at the end of the Restricted Period defined in the Employment
Agreement.


(c)          Severance Pay and Severance Bonus payment timing shall also be
subject to the “specified employee” delay in Paragraph 4 of the Employment
Agreement for any portion of such amounts that are subject to Section 409A of
the Code. Normal payroll taxes and deductions will be withheld from any
Severance Pay and Severance Bonus payments.


(d)          Health Care Stipend – The Company will also make a lump sum payment
to you in an amount equal to the cost of COBRA coverage for continued medical
coverage for you and your dependents for twelve (12) months, payable on the 60th
day following the Separation Date.


(e)          The Company will also within 10 days after the 7-Day Revocation
Period discussed at Section 2.4 recommend to the Compensation Committee of the
Company’s Board of Directors that it agree to amend Employee’s Non-Qualified
Stock Option Award dated August 10, 2016 to accelerate the vesting of an
additional 6,750 option awards granted thereunder, such that an aggregate 47,247
of the options granted pursuant to that award would be fully vested and
exercisable, and which must be exercised within 90 days of the Separation Date.
If the Compensation Committee does not approve the acceleration of the 6,750
option awards before May 15, 2018, the Company will pay you an amount equal to
$80,730, subject in all respects to the same timing and withholding requirements
set forth at Section 1.1(c), on or before May 31, 2018.


1.2          Separate and Adequate Age Claim Consideration. The Parties
expressly agree and acknowledge that a portion of the Severance Benefits in
Section 1.1 above represents separate and adequate consideration, to which
Employee is not otherwise entitled, in exchange for Employee's Age Claim Waiver,
set out below in Part II. Turning Point's present promise to provide this
consideration is exchanged for Employee's present release of any Age Claims at
the time of the execution of this Release.


PART II


For and in consideration of the promises made herein by Turning Point in Part I
of this Release, and its performance thereof, the sufficiency of which is hereby
acknowledged, Employee agrees as follows:


2.1          General Release and Waiver of All Claims and Potential Claims. 
Employee hereby releases all claims and potential claims, known and unknown,
against the Company and its current and/or former employees that are releasable
by law.  More specifically, for and on behalf of himself and his family,
dependents, heirs, executors, administrators and assigns, Employee hereby
irrevocably and unconditionally releases the Company and its respective
predecessors, successors, and all their past, present or future assigns,
parents, subsidiaries, affiliates, insurers, attorneys, divisions, subdivisions
and affiliated entities, together with their respective current and former
officers, directors, shareholders, fiduciaries, administrators, trustees,
agents, servants, employees, attorneys, insurers and/or representatives, and
their respective predecessors, successors and assigns, heirs, executors,
administrators, and any and all other affiliated persons, firms, plans or
corporations which may have an interest by or through them (collectively
"Releasees"), both jointly and individually, from any and all claims, actions,
arbitrations, and lawsuits, of any nature whatsoever, known or unknown to
Employee, accrued or unaccrued, which he ever had, now has or may have had
against Releasees since the beginning of time through the date of execution of
this Release.  This general release and waiver of claims includes, but is not
limited to, any and all claims, demands, causes of action, suits, debts,
complaints, liabilities, obligations, promises, agreements, controversies,
damages and expenses that are releasable by law (including, without limitation,
attorneys fees and costs actually incurred or to be incurred) of any nature or
description whatsoever, in law or equity, whether known or unknown, in
connection with or arising out of his employment with the Company and/or
termination of said employment.  Claims being released include, without
limitation, any and all employment-related claims that are releasable by law
arising under federal, state or local statutes, ordinances, resolutions,
regulations or constitutional provisions prohibiting discrimination in
employment on the basis of sex, race, religion, national origin, age, disability
and/or veterans' status, including, but not limited to, claims arising under
Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 1981, 1981a, 1983 and
1985, the Civil Rights Act of the State in which Employee resides and works, the
Sarbanes-Oxley Act, 18 U.S.C. § 1514A, et seq., the Americans With Disabilities
Act, the Age Discrimination in Employment Act, the Pregnancy Discrimination Act,
the Federal Rehabilitation Act of 1973, Executive Order 11246, the Employee
Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et seq., the Fair Labor
Standards Act, 29 U.S.C. §§ 201, et seq., the Family and Medical Leave Act, 29
U.S.C. §§ 2601, et seq., the Genetic Information Non-Discrimination Act, 42
U.S.C. §§ 2000ff et seq, the minimum wage act, wage payment law and wage
discrimination statutes and workers compensation statutes and similar state laws
of the state in which Employee has provided services, in all instances as
amended.  This general release and waiver of claims also includes, but is not
limited to, any and all claims for unpaid benefits or entitlements asserted
under any plan, policy, benefits offering or program (except as otherwise
required by law), any and all contract or tort claims, including, without
limitation, claims of wrongful discharge, assault, battery, intentional
infliction of emotional distress, negligence, and/or defamation against
Releasees.



--------------------------------------------------------------------------------

Nothing in this Section 2.1, Section 2.2, or any other provision in the
remainder of this Release shall be construed to prevent Employee from making a
claim for indemnity under law or governance documents providing for indemnity or
insurance against claims for acts or omissions in his capacity acting as an
officer or director of the Company.  Furthermore, nothing in this Section 2.1,
Section 2.2, or any other provision in the remainder of this Release shall be
construed to prohibit Employee from talking to, cooperating in any investigation
by, and/or filing a charge with a government agency, including but not limited
to the U.S. Equal Employment Opportunity Commission (the “EEOC”), any similar
state or local fair employment practices administrative agency, or the
Securities and Exchange Commission (the “SEC”). However, by signing this
Release, Employee hereby waives the right to recover from Releasees any relief
from any charge or claim pursued or otherwise prosecuted by him, or by persons
or entities like the EEOC acting by or through him, including, without
limitation, the right to attorneys' fees, costs, and any other relief, whether
legal or equitable, sought in such charge, claim, or other proceeding.


2.2          Age Claim Waiver. Employee further agrees that his full general
release includes a waiver of his rights, if any, to assert or allege
discrimination based upon age pursuant to the Age Discrimination in Employment
Act or any and all other federal, state or local laws or regulations prohibiting
discrimination on the basis of age (collectively, "Age Claim Waiver").



--------------------------------------------------------------------------------

2.3          Adequate Consideration Period/Consult an Attorney. Employee
acknowledges that on March 13, 2018: (a) he was instructed that he may and
should consult an attorney of his own choosing regarding the terms of this
Release, and specifically including the Age Claim Waiver, and (2) he received
this Release and was told the Severance Benefits would include only those
benefits contained in Section 1.1(a) through (d), later amended to include
1.1(e). Employee, therefore, acknowledges and agrees that he has already been
given at least twenty-one (21) days to consider all the terms in this Release
and whether to sign this Release. The Parties agree that if Employee fails to
execute this Release prior to the deadline set forth in Section 1.1 hereof, then
this Release will be null and void.


2.4          Seven (7) Day Revocation Period. Employee further agrees that he is
hereby instructed by the Company that, following his signing of this Release,
Employee shall have up to seven (7) days to withdraw, rescind or revoke this
Release by providing written notice to James Dobbins, General Counsel, at
Turning Point Brands, Inc., 5201 Interchange Way, Louisville, Kentucky 40232,
(fax) 502-774-9235, but that, in the event Employee exercises his right to
withdraw or rescind this Release, all terms of this Release, including, without
limitation, Turning Point's duty to provide the Severance Benefits provided in
Part I, Section 1.1, above, shall be void and of no effect.


2.5          Permanent Waiver of Re-employment. In order to effect the degree of
separation contemplated by the Parties, Employee acknowledges his present intent
to permanently remove himself from the labor pool of Releasees as of the
Separation Date and forever thereafter.  In order to accomplish this present
permanent removal from Releasees' labor pool, Employee agrees that he will not
seek and will not accept hiring, rehiring, placement, or reinstatement with
Releasees, either as an employee, an independent contractor, a temporary worker,
or in any other capacity.


2.6          No Change of Control. Employee agrees and acknowledges that the
consummation of the transactions contemplated by that certain Contribution and
Exchange Agreement by and among Special Diversified Opportunities, Inc. (n/k/a
Standard Diversified Opportunities, Inc.), Standard General Master Fund L.P., P
Standard General Ltd. and Standard General Focus Fund L.P., dated as of November
26, 2017 (the “SDOI Transaction”) did not constitute a “Change of Control” of
Turning Point, as that term is defined in the Employment Agreement or in Turning
Point’s 2015 Equity Incentive Plan (the “2015 Plan”). Employee further agrees
and acknowledges that the vesting of any awards granted to the Employee pursuant
to the 2015 Plan (including the stock options granted to the Employee in
connection with the Employment Agreement) was not accelerated as a result of or
in connection with the SDOI Transaction or otherwise, and that the vesting
schedule of such awards described in Employee’s Statement of Change in
Beneficial Ownership on Form 4 dated May 17, 2017 was accurate on and after the
Separation Date.


PART III
Other Agreements


3.1          Additional Covenants by Employee. Employee represents, warrants and
covenants that, as of the date he signs this Release, (1) he is unaware of any
wages (as that term is defined by applicable state  law) that are owed to him by
the Company and that have not been paid; (2) he is unaware of any request for
leave under the Family and Medical Leave Act that was denied; (3) he has no
known work-related injury, disability, or illness, and has not requested any
accommodation under the Americans With Disabilities Act or similar state law
that has not been satisfied; and (4) he is unaware of any document,
circumstance, occurrence, or any conduct on behalf of the Company or any of its
agents, employees, officers or directors, or any Releasee, which evidence,
contain, or constitute a violation of any law, standard, or regulation,
including but not limited to a violation of federal or state securities laws,
upon which representations the Company expressly relies in entering into this
Release.



--------------------------------------------------------------------------------

3.2          Knowing and Voluntary Agreement.  Employee agrees and acknowledges
that he has been advised to consult an attorney regarding the terms of this
Release and that he has carefully reviewed, studied and thought over the terms
of this Release.  Employee further acknowledges and agrees that he knowingly and
voluntarily entered into and signed this Release after deliberate consideration
and review of all of its terms and provisions, that he was not coerced,
pressured or forced in any way by the Company, any Releasee or anyone else to
accept the terms of this Release, and that the decision to accept the terms of
this Release was entirely his own.


3.3          No Wrongdoing By the Parties.  The Parties further agree that they
have entered this Release to resolve any and all claims, if any, Employee may
have against the Company or any other Releasee, and that this Release does not
constitute an admission of, or is to be used as evidence of, any liability,
violation or wrongdoing of any kind.


3.4          Choice of Law; Interpretation; Captions.  The Parties understand
and agree that this Release shall in all respects be interpreted, enforced and
governed under the laws of the State of Kentucky and the language of this
Release shall in all cases be interpreted as a whole, according to its fair
meaning and not strictly for or against either of the Parties, regardless of
which is the drafter of this Release.  Captions and headings used herein are for
convenience of reference only.


3.5          Exclusive Jurisdiction; Venue.  The Parties understand and agree
that the federal and/or state courts located in the State of Kentucky shall have
exclusive jurisdiction with regard to any litigation relating to this Release
and that venue shall be proper only in the State of Kentucky and any federal
court whose judicial district encompasses the State of Kentucky, and that any
objection to this jurisdiction or venue is specifically waived.


3.6          Entire Agreement. The Parties agree that this Release sets forth
the entire agreement between the Parties on the subject matter herein and fully
supersedes any and all other prior agreements or understandings between them,
except for the terms in the Employment Agreement referred to herein and any
agreements between Employee and the Company regarding non-disclosure of
confidential information, intellectual property, non-solicitation of customers,
employees or contractors, non-competition, and/or other restrictive covenant
obligations, which agreements, if any, shall be enforced according to their
terms.  This includes, without limitation, Employee’s continuing obligations
under Sections 7-12 of the Employment Agreement.  This Release may be amended or
superseded only by a subsequent writing, executed by the Party against whom
enforcement is sought.


3.7          Agreement to Indemnify. The Parties agree that should Employee seek
to overturn, set aside, or legally challenge any release of claims, promise or
covenant made by him under this Release, by judicial action or otherwise, the
Company and/or Releasees shall be entitled to recover from Employee its costs of
defending and enforcing the terms of this Release and/or any other claim brought
by or against the Company or Releasees, including, without limitation,
reasonable attorneys' fees.  The Parties acknowledge and agree that each
Releasee is an intended third-party beneficiary of this Release and may enforce
the terms of this Release accordingly.



--------------------------------------------------------------------------------

I, MARK STEGEMAN, UNDERSTAND AND AGREE THAT THIS RELEASE CONSTITUTES A FULL AND
FINAL RELEASE OF ALL CLAIMS THAT ARE RELEASEABLE BY LAW.



   
/s/ Mark Stegeman
 
Mark Stegeman
       
Date:
5/2/18
       
-- and --
       
TURNING POINT BRANDS, INC.
       
By:
/s/ James Dobbins
       
Title:
SVP, General Counsel
       
Date:
5/2/18




--------------------------------------------------------------------------------